Citation Nr: 1511436	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for hypertension, from 
January 1, 2011.

2.  Entitlement to a rating in excess of 20 percent for hypertension, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions from the RO in Honolulu, Hawaii.  In a June 2009 rating decision, the RO, inter alia, denied the Veteran's claim for a rating in excess of 20 percent for hypertension.  In August 2009, the Veteran filed a notice of disagreement (NOD), and in October 2009, again asked for an increased rating for hypertension.  In a June 2010 rating decision, the RO, inter alia, proposed to reduce the Veteran's hypertension rating from 20 percent to 10 percent.  In October 2010, the RO effectuated the proposed reduction, effective January 1, 2011.  In November 2010, the Veteran filed an NOD.  In May 2012, the RO furnished the Veteran a statement of the case (SOC).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2012.

In September 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

The Board finds that, as the rating reduction arose from the Veteran's claim for an increased rating, the Board has jurisdiction over both issues, as reflected on the title page.  As explained below, the Board is remanding the issue of entitlement to a rating in excess of 20 percent for hypertension, which, consistent with the Veteran's assertions, has been expanded to include extra-schedular consideration.  

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic records located in Virtual VA and the Veterans Benefit Management System (VBMS), which have been reviewed in connection with this appeal.

As a final preliminary matter, it appears that the Veteran is seeking an increased rating for his service-connected erectile dysfunction, and is seeking to reopen his service-connection claims for bilateral hearing loss, sleep apnea, and a low back disorder and a bilateral foot disorder, both due to an undiagnosed illness.  See VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, dated December 2014.  As the AOJ has not adjudicated these matters, they are not properly before the Board; hence, they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The October 2010 rating decision in which the RO reduced the rating for service-connected hypertension from 20 percent to 10 percent, effective January 1, 2011-along with the May 2012 SOC-reflect that, in reducing the rating, the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSION OF LAW

As the RO's reduction of the rating for service-connected hypertension from 20 percent to 10 percent, effective January 1, 2011, was not in accordance with law, the criteria for restoration of the 20 percent rating are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for restoration of a 20 percent rating for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

As regards disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

Here, as of the effective date of the reduction, the 20 percent rating for the Veteran's hypertension (under Diagnostic Code 7101) had been in effect for more than 5 years; hence, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  However, as discussed below, the October 2010 RO rating decision that reduced the rating reflects that the RO failed to consider the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.

In March 2009, the Veteran filed an increased rating claim for his hypertension, which had been rated 20 percent disabling since August 25, 1991.  Such was denied in a June 2009 rating decision, and the Veteran filed an NOD.  During the pendency of the appeal, in a June 2010 rating decision, the RO proposed a reduction in rating from 20 to 10 percent, citing multiple blood pressure readings, to include those taken during April 2009 and May 2010 VA examinations.  The RO also noted readings taken during a January 2010 emergency room visit.  In June 2010, the Veteran was provided notice of the proposed reduction, and an October 2010 rating decision implemented the reduction, effective January 1, 2011  In reducing the rating, the RO did find or even suggest that the prior award of a 20 percent rating for hypertension was clearly and unmistakable erroneous..

However, neither the rating decision effectuating the reduction-or the subsequently issued  SOC-includes no reference or citation to 38 C.F.R. § 3.344, the governing regulation in rating reductions, nor did either adjudicative determination include any discussion whatsoever of whether the cited blood pressure readings actually reflect sustained improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath, 1 Vet. App. at 594. 

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, where applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 20 percent rating for hypertension under DC 7101 is restored effective January 1, 2011.  Given the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction. 


ORDER

The claim for restoration of a 20 percent rating for hypertension, from January 1, 2011, is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted.

As indicated above, during the pendency of the Veteran's claim for an increased rating for his hypertension, the AOJ determined that the Veteran did not meet the criteria for a 20 percent rating for hypertension and reduced his rating to 10 percent.  The RO also found that the Veteran did not meet the criteria for a rating in excess of 20 percent for hypertension before, and after, the reduction in rating.  See June 2009 rating decision on appeal, and May 2012 SOC.   However, given the Board's decision to restore the 20 percent rating, and in light of evidence and argument advanced during the course of the appeal, the Board finds that further action on the claim for increased rating is warranted.

During the June 2013 Board hearing, the Veteran testified that his blood pressure readings became elevated in 2011 (requiring a change in medication), and that he had been hospitalized for chest pains due to his hypertension.

As the Veteran's assertions suggest a possible worsening of his hypertension since he last underwent VA evaluation for the disability in May 2010, VA examination to obtain more contemporaneous findings are needed to evaluate the disability.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  See also; Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Moreover, given the lengthy period of time during which the claim has been pending, comments from the examiner addressing the severity of the disability throughout the pendency of the claim would be helpful. 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.   

The record indicates that there are missing, relevant VA treatment records.  The Veteran indicated in a December 2014 statement that he receives ongoing treatment relevant to his hypertension claim from the Spark Matsunaga VA Medical Center (VAMC) in Honolulu, Hawaii.  The most recent treatment records from the Spark Matsunaga VAMC are dated June 2013   Hence, the AOJ should obtain outstanding, pertinent records since that date from the noted facility.  

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Adjudication of the claim should include consideration of whether staged rating of the Veteran's hypertension (assignment of different ratings for distinct periods of time based on the facts found) is warranted, as well as whether a higher rating for hypertension is warranted on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  As regards the latter point, the Board notes that the Veteran has argued that he is unable to perform certain jobs that require lifting, bending over, or picking items up, as a result of the medication he takes for his blood pressure.  See VA Form 9, dated June 2012.  During the June 2013 hearing, the Veteran made similar statements of light-headedness due to blood-pressure medication interfering with his ability to work.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Spark Matsunaga VAMC all outstanding, pertinent records f evaluation and records dated from June 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) record, to include records of hospitalizations.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA hypertension examination by an appropriate medical professional.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should render all appropriate findings needed to evaluate the Veteran's hypertension under applicable rating criteria. In particular, following examination of the Veteran and review of his prior medical history, the examiner should indicate whether the Veteran's diastolic pressure is predominately 130 or more, 120 or more, 110 or more, or 100 or more. The examiner should also indicate whether the Veteran's systolic pressure is predominately 200 or more, or 160 or more. 

The examiner should also measure and record all objective and subjective symptoms associated with the Veteran's hypertension, and comment on the functional effects of the disability on the Veteran's activities living, to include employment.

Also, based review of the Veteran's documented medical history and assertions, the examiner should indicate whether the collective evidence indicates that, at any time since March 2008 (one year prior to the March 2009 claim for increased rating ), the Veteran's service-connected lumbar spine disability has changed in severity, and, if so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination sent to him by the pertinent VA medical facility

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claim remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased rating, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority (to include consideration of whether staged rating is warranted, as well as whether the procedures for assignment of a higher, extra-schedular rating, pursuant to 38 C.F.R. § 3.321(b)(1), are invoked). 

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


